Citation Nr: 1128473	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  09-37 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic conjunctivitis.

2.  Entitlement to an initial rating higher than 10 percent for dyspepsia with helicobacter pylori (also claimed as GERD).

3.  Entitlement to an initial compensable rating higher than 10 percent for a right ovarian cyst.

4.  Entitlement to service connection for hypothyroidism.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran had active service from April 2003 to January 2008.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from July 2008, and February and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The July 2008 rating decision granted the Veteran's claim for service connection for right ovarian cyst disorder and assigned an initial non-compensable disability rating for this disability, effective from January 28, 2008, the day after her separation from service.  In an August 2010 rating decision, the RO increased her rating to 10 percent for the right ovarian cyst disorder, also effective from January 28, 2008.  

Further, the July 2008 rating decision also granted service connection for GERD, and assigned an initial 10 percent disability rating, effective from January 28, 2008.  The February 2009 rating decision granted service connection for allergic conjunctivitis, with an initial noncompensable disability rating, effective from January 28, 2008.  Finally, the May 2009 rating decision denied the Veteran's claim for service connection hypothyroidism.  

In this decision, the Board is deciding the claim for an initial compensable rating for allergic conjunctivitis.  However, the remaining claims for higher initial ratings for a right ovarian cysts, GERD and service connection for hypothyroidism are addressed in the remand portion of the decision below.  



FINDING OF FACT

The Veteran has no active conjunctivitis, or other pathology, of either eye.


CONCLUSION OF LAW

The criteria for an initial compensable rating for allergic conjunctivitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.79, Diagnostic Code 6018 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R §§ 3.159 (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits.

In regards to the claim on appeal for a higher initial rating for service-connected allergic conjunctivitis, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This is the case here, in that the claim for service connection for the disability in question has been substantiated, and no further notice addressing the downstream disability rating or effective date requirements are necessary.  

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining her VA outpatient treatment records.  The Veteran has also undergone a VA compensation examination in December 2008.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  There is no indication of any further available evidence or information which has not already been obtained.  The record as it stands includes sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits.

II. Disability Rating for Allergic Conjunctivitis

Since, as already alluded to, the Veteran's claim arises from her disagreement with the initial rating assigned following the grant of service connection for the issue on appeal, discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, has since extended this practice to even the more traditional increased-rating claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

As noted, the Veteran seeks an initial compensable rating for her service-connected allergic conjunctivitis of the eyes.  Here, the RO rated the Veteran's disability under Diagnostic Code 6018, pertaining to chronic conjunctivitis (nontrachomatous).  See 38 C.F.R. § 4.20.

The Board has considered the potential application of other Diagnostic Codes pertaining to the eye disease and finds that, in light of the diagnosis and symptomatology reported by the Veteran, Diagnostic Code 6018 is the most appropriate diagnostic code by which to evaluate her bilateral eye disability.  Further, the Veteran has not suggested that any other Diagnostic Code would be more appropriate to her bilateral eye disability.  Accordingly, the Board will continue to apply Diagnostic Code 6018.

Diagnostic Code 6018 provides for a noncompensable rating for conjunctivitis that is healed with no residuals.  38 C.F.R. § 4.84a, Diagnostic Code 6018.  A 10 percent rating is warranted when there is active conjunctivitis with objective symptoms.  Id.  A 10 percent evaluation is the maximum available under this Diagnostic Code.

The Board acknowledges that the schedule for rating disabilities of the eye was amended effective December 10, 2008, however, such amendments are only applicable to claims filed on or after December 10, 2008, and the Veteran filed her initial claim for service connection in August 2008.  See 73 Fed. Reg. 66543 (November 10, 2008).  As such, the Board will apply the criteria in effect prior to December 10, 2008.  

The Veteran's STRs show complaints of irritation in left eye, including pain, itching and burning beginning in May 2004 through June 2006.  She underwent a routine eye examination in October 2007, which revealed a diagnosis of dry eye syndrome and refractive error, myopia.  There was no diagnosis of allergic conjunctivitis noted at that time.   

In December 2008, following her separation from service, the Veteran had a VA eye examination.  The Veteran reported complaints of pain, redness, burning or stinging, and watering in both eyes.  Further, visual symptoms included glares, blurring, and photophobia.  The eye examination revealed uncorrected distance visual acuity in the right eye of 20/80, and 20/25 in the left eye.  With correction, the right eye improved to 20/25 and the left to 20/20.  Corrected near visual acuity was 20/20 in each eye independently.  The examiner determined that the Veteran had dry eye syndrome.  Further, the Veteran was diagnosed with allergic conjunctivitis, resolved, with no active inflammation from allergies.  

The Board notes that the Veteran has submitted VA treatment records from May 2008 to April 2010.  However, there is no indication in these treatment records that she currently suffers from active conjunctivitis.  

Therefore, upon review of the evidence of record outlined above, the Board finds that the Veteran is not entitled to a compensable rating for her allergic conjunctivitis of the eyes.  The Board appreciates the Veteran's assertions that she has itching and tearing eyes two times a year and that it is disabling, the objective evidence of record does not support assigning her the 20 percent rating showing active conjunctivitis, including objective findings such as red, thick conjunctivae, mucous secretion, etc.  The VA eye examiner specifically noted that her allergic conjunctivitis has resolved and did not indicate any of the above mentioned symptoms.  Further, no additional VA treatment or private records were submitted showing she is suffering from active conjunctivitis.  

The Board finds that the Veteran is not entitled to a compensable rating for her eye disability as there is no evidence of active conjunctivitis with objective symptoms.  The only symptoms noted are the subjective symptoms as related by the Veteran-including itchiness, redness, pain, blurriness and watery eyes-which she is competent to report.  These symptoms reported, however, do not show that the Veteran has active conjunctivitis of the bilateral eyes.  The Board finds that the Veteran's symptoms are most analogous to those associated with a noncompensable rating under Diagnostic Code 6018 for conjunctivitis that is healed with no residuals.  Thus, a compensable rating for bilateral conjunctivitis of the eyes is denied.

Lastly, there is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's allergic conjunctivitis has markedly interfered with her ability to work, meaning above and beyond that contemplated by the currently assigned noncompensable schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting she is not adequately compensated for this disability by the regular rating schedule.  Her evaluation and treatment has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

An initial compensable rating for allergic conjunctivitis is denied.  



REMAND

Before addressing the remaining claims on appeal, the Board finds that additional development is required.  In this regard it is necessary to remand the claims for an initial rating higher than 10 percent for both the right ovary cyst disorder and GERD to have the Veteran undergo additional VA compensation examinations to reassess the severity of these disabilities.  

First, considering her claim for right ovary cysts, the RO has rated this disability under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Diagnostic Codes 7610 through 7615), specifically 38 C.F.R. § 4.116, Diagnostic Code 7615 for disease, injury or adhesions of the ovary.  

A noncompensable evaluation is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is warranted for symptoms that require continuous treatment.  A 30 percent rating is assigned for symptoms not controlled by continuous treatment.  Id. 

The Veteran last underwent a VA compensation examination for this disability in June 2008, more than 2 years ago, when she was initially trying to establish her entitlement to service connection.  Further, since the July 2008 rating decision granting her initial disability rating of 0 percent, the Veteran has undergone surgery to remove a cyst on her ovary in February 2010, with treatment since that surgery.  She has also submitted additional VA treatment records and private treatment records in support of her claim that her condition has increased in severity.  The Veteran was not afforded a VA compensation examination prior to the August 2010 rating decision which increased her rating to 10 percent.  However, she is still contesting the disorder is more severe than 10 percent disabling.  

Concerning the claim for GERD, the Veteran underwent the last VA compensation examination in May 2008, also more than 2 years, when she was initially trying to establish her entitlement to service connection.  Since that initial VA compensation examination, the Veteran has submitted VA treatment records showing additional complaints and treatment for this disorder in September 2008, and also private treatment records from Dr. W.M. of a surgical procedure for reflux symptoms and chronic dyspepsia in June 2009.  

When, as here, a Veteran claims that her conditions are worse than when last rated or examined, and the available evidence is too old for a proper evaluation of her disabilities, including insofar as assessing their current severity, VA's duty to assist includes providing her new examinations.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  She therefore needs to be reexamined to reassess the severity of her disabilities.  38 C.F.R. § 3.327(a).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Finally, turning to the claim of service connection for hypothyroidism, the Board notes that the Veteran was provided a VA compensation examination in May 2009.  However, and more importantly, the Board finds this examination is incomplete.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Specifically, the examiner concluded that he could not provide an opinion as to the etiology of the hypothyroidism, diagnoses as thyroiditis, without resorting to mere speculation.  In rendering this opinion, the examiner only indicated that it would mere speculation to render an opinion stating a relationship between the lab results done in the military and the present diagnosis.  There was no additional explanation as to why this would require mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (indicating that the examiner must explain why the requested opinion would be speculative before the Board could rely on such a conclusion.).

Therefore, without further clarification, the Board is without medical expertise to determine if hypothyroidism or thyroiditis is related to the Veteran's military service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In sum, the Board finds that a VA examination is necessary to elucidate and reconcile the existing medical evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  So further medical comment is also needed before deciding this claim.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on her part is required.  Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be afforded an examination to ascertain the severity and manifestations of her ovarian cysts.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaint and clinical findings with respect to this disorder in detail.  

The examiner is specifically requested to indicate whether the disability requires continuous treatment, and if so whether the symptoms are controlled by continuous treatment.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

2.  The Veteran should be afforded an examination to ascertain the severity and manifestations of her dyspepsia with helicobacter pylori.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaint and clinical findings with respect to this disorder in detail.  

The examiner is specifically requested to indicate whether the this disability manifests persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and whether it is productive of considerable impairment of health

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

3.  The Veteran should also be afforded an examination to determine the nature and etiology of any current thyroid disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, offer comment and an opinion as to whether any currently diagnosed thyroid disorder, including hypothyroidism or thyroiditis disorder is causally or etiologically related to service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and fully explain why an opinion cannot be provided without resort to speculation.  

Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument she desires to have considered in connection with her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


